Claimant while repairing a building was injured by falling from the ground floor into the cellar. The building and premises belonged to one of the insured persons and was used in connection with the undertaking business conducted by both, insured persons in a building located on an adjoining parcel of land. The policy covered the work. The Board should make an award against both the employer and the carrier. Matter remitted to the State Industrial Board for the making of an amendment thereto " by including the carrier, with costs against the State Industrial Board. Hill, P, J. Crapser, Bliss, Heffernan and Foster, JJ., concur.